Citation Nr: 1104653	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  03-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1975.  The Appellant is currently acting as the legal custodian 
on behalf of the Veteran.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  The claim 
was remanded in January 2007 for additional evidentiary 
development and has now been returned for further appellate 
consideration.  


FINDING OF FACT

Competent medical evidence has established the due to 
schizoaffective disorder, the Veteran is not competent to manage 
his own funds without limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of his VA benefits.  38 U.S.C.A. § 501 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006), the United States Court of Appeals 
for Veterans Claims (Court) explicitly held that these notice and 
assistance provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.

Nevertheless, the RO provided the Appellant VCAA notice by 
letters dated in February 2002, December 2002, and February 2003, 
and VA has assisted the Appellant in obtaining evidence, afforded 
the appellant examinations, and obtained medical opinions as to 
the severity of disabilities.

Analysis

The Veteran contends that he is competent for the purpose of 
receiving direct payment of VA benefits.  He asserts that he has 
demonstrated that he is capable of properly managing his own 
funds.

The issue of whether or not a Veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is one 
who because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c) (2010).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or her 
own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d) (2010).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores from 31 
to 40 reflect some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man avoid 
friends, neglects family and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  

Some of the facts in this case are not in dispute.  The Veteran 
receives pension benefits, effective from February 1992.  

Following VA psychiatry examination in May 2001, the examiner 
opined that the Veteran was not deemed capable to manage his 
benefit payments in his own best interest "at the present 
time."  

A VA emergency room consultation record from June 2003 reflects 
the examiner's opinion that although the Veteran was requesting 
that he be declared competent to handle his VA affairs, given his 
history of drug use, he did not believe that this "would be 
appropriate at this time."  The Board also notes that the 
Veteran has expressed some dissatisfaction with the way his 
current legal custodian has been handling his affairs.  

A VA examination was conducted in May 2007.  The Veteran came 
alone and was adequately dressed and groomed.  He was alert, 
verbal, and cooperative.  He carried a backpack filled with many 
unrelated papers which he spread out over the examiner's desk to 
prove his competency.  He had difficulty completing the paper and 
pencil or computer tests due to inattention, impulsivity, and 
misunderstanding.  He failed to complete some tests even though 
he had over two hours to do so.  He basically denied having any 
psychiatric problems.  When talking to the examiner, he often 
stood up and intruded into the examiner's space.  His speech was 
pressured, and it was very difficult to get him to focus or 
respond reliable to a consistent line of questioning regarding 
his finances or living situation.  He willingly took a urine drug 
screen.  When exiting the elevator, he pushed his way past a man 
with a cane.  He was apparently unaware of what he was doing.  He 
had to borrow money to come to the appointment, and had none for 
the return home.  He was given a bus pass to get home.  

On mental status exam, the Veteran's speech was intense with 
angry content.  His speech was tangential and with pressured 
thought.  The content of his speech was obscurely related to the 
topic of discussion.  Delusions were present with paranoid 
content due to feeling that people were trying to take advantage 
of him.  Hallucinations were not reported.  Eye contact was good.  
Interaction with the examiner was described as angry and 
confrontative.  Behaviors noted during the interview were odd and 
disconnected.  Suicidal thinking was denied, and homicidal 
thinking was absent.  Personal hygiene was fair.  Activities of 
daily living were fair.  Socialization as estimated by the 
Veteran's described comfort in groups and organizations was poor.  

The Veteran was well oriented time three.  His long and short 
term memory was poor.  His short term memory was also poor.  
Attention/concentration, working memory was poor.  Obsession and 
compulsions or rituals were absent.  His affect was labile and 
inappropriate.  Panic symptoms were absent.  Neurovegetative 
symptoms of depression were present with disturbed sleep and 
anhedonia.  Prominent anxiety symptoms included disturbed dreams, 
excessive worry, and fears were present and pronounced.  His 
impulse control was poor as measured by recent social 
interactions during problem situations.  Effect on motivation and 
mood was moderate.  His quality of sleep was poor.  Insight as 
demonstrated by the Veteran's understanding of the cause and 
effect of the symptoms and their behaviors was grossly impaired.  
Judgment was poor.  Intelligence estimated from school grades and 
military qualification scores was average.  

Psychometric findings revealed moderate impairment for spatial 
relations, problem solving, and there was mild impairment for 
immediate recall of numbers, following multistep directions and 
for mental arithmetic.  The remaining standardized measures of 
mental status were within normal limits.  This included 
orientation, sentence memory, naming objects, short term recall 
of visualized objects and verbal reasoning as measured by 
similarities and judgment.  The Veteran was unable to recall four 
written words without using a visual representation which 
assisted him.  When asked to draw two simple designs, he 
demonstrated distorted thinking by creating an elaborate design 
that had almost nothing to do with the target.  The examiner 
noted that this was typical with schizophrenia.  Additional tests 
revealed mild cognitive impairment and were consistent with a 
psychiatric disorder.  The diagnoses were paranoid schizophrenia 
and personality disorder, not otherwise specified with 
narcissistic, negativistic, and antisocial traits.  The GAF score 
was 40 due to illogical/irrelevant, obscure speech, delusions, 
panic, few friends, inability to work, and conflicts with family 
and peers.  The examiner opined that the Veteran was unable to 
handle his own funds due to problems with reality testing, 
sustained attention, working memory, and disorganized thinking.  
He also had impaired insight and lack of social awareness.  He 
was agreeable to having a change in his fiduciary and named three 
people who he would trust.  

The examiner opined that the Veteran was unable to control his 
finances and needed a fiduciary because of his poor calculation 
skills and lack of judgment.  The examiner also noted that the 
Veteran had a length history of being hospitalized because of 
loss of self-control while abusing drugs and not complying with 
antipsychotic medication regiment.  When asked about his 
finances, he had difficulty communicating a coherent picture of 
where all of his money went.  He also had difficulty with simple 
calculations and story problems.  He demonstrated impulsivity and 
lack of social awareness in his interactions with others.  For 
these reasons, the Veteran continued to need a fiduciary which 
the Veteran agreed to as long as he could get someone new who he 
trusted.  

Additional VA treatment records dated from 2003 through 2008 show 
numerous hospitalizations for psychiatric symptoms, to include 
visual and audio hallucination, delusions, violent behavior, and 
noncompliance with medications.  

A VA field examination report dated in January 2008 reflects that 
the Veteran was approved for admission to a group home but was 
without funds.  At the exam, he was oriented to time, place, and 
events.  He spoke incoherently.  It was the field examiner's 
opinion that the Veteran was likely to improve since he was an 
inpatient and because his medications had presumably been 
resumed.  However, it was also noted that his condition could 
deteriorate if he became noncompliant with his medications once 
discharged.  When asked, the Veteran gave an incorrect amount of 
his monthly income.  He stated that he spent his money on snacks, 
entertainment, and miscellaneous items, although his brother 
stated that he spent his money on drugs.  The Veteran had no 
comprehension of his monthly obligations.  His brother managed 
his money and gave him a little at a time.  The field examiner's 
assessment was that the Veteran was abusing drugs and did not 
take his medications.  His mental state was such that he was 
incapable of making independent decisions and managing his VA 
funds.  .

When seen by VA March 2008, it was noted that the Veteran was 
being accepted into a group home and would be followed by 
psychiatric service at that facility.  

The Board has considered the written contentions of the Veteran 
with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  However, the Board finds that these statements are 
outweighed by the several medical opinions finding that he is not 
competent to manage his financial affairs.  In this regard, the 
Board notes that the medical opinions which are of record are to 
the effect that the Veteran is not competent to handle his own 
financial affairs due to his schizophrenia.  The Board finds the 
weight of the competent medical evidence reflects that the 
Veteran is incompetent to handle the disbursement of funds for VA 
purposes.

The opinions rendered by those fully familiar with the Veteran's 
history and current financial habits conclude that the Veteran is 
not competent to manage his own funds without limitation.  A 
finding of incompetency is consistent with the long-standing 
diagnosis of schizophrenia.  Accordingly, the Board concludes 
that the Veteran is not competent for the purpose of receiving 
direct payment of her VA benefits.



	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran is not competent to manage his own financial affairs 
without limitation.  Direct payment of VA benefits is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


